Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 1 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 2 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 3 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 4 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 5 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 6 of 7
Case 6:20-ap-01004-WJ   Doc 12 Filed 03/19/20 Entered 03/19/20 09:03:03   Desc
                         Main Document    Page 7 of 7
